Citation Nr: 0819766	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  07-117 06	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for chest pain with 
fainting and dizziness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to January 
1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina.  

Additional evidence was submitted at a March 2008 hearing 
before the undersigned Veterans Law Judge, along with a 
waiver of RO review of the evidence.  Raised at the hearing 
was a motion to advance the veteran's case on the docket.  
Such motion was granted based on the veteran's age.  See 
C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the March 2008 hearing the veteran reported that he had 
had a consultation with VA doctors concerning his chest pain 
disability on, or about, January 14, 2008.  The veteran's 
representative then requested that these records be obtained 
and considered.  These records should be obtained.  See 
38 C.F.R. § 3.159(c)(2) (2007).

The veteran submitted a private medical opinion dated in 
April 2008.  This opinion is favorable to the veteran's 
claim, but does not indicate a review of the veteran's 
medical records.  The Board believes that a VA medical 
examination which includes a thorough review of the veteran's 
medical history should be obtained.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA medical 
records from the VA Medical Centers in 
Fayetteville and Durham, North Carolina, 
dated from March 2007 to present.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of the veteran's reported chest 
pain with fainting and dizziness 
disability.  The claims files should be 
made available to the examiner for proper 
review of the medical history.  The 
examiner should indicate review all of the 
veteran's medical records, including 
service treatment records, the records 
from Duke University Medical Center dated 
from June 1979 to November 1979, the VA 
treatment records, and the April 2008 
medical opinion from Health Plus.  The 
examiner should express an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any diagnosed chest disability is 
related to the veteran's military service.

3.  If the veteran fails to report for the 
VA examination, the veteran's claims files 
should be reviewed and a medical opinion 
provided based on a review of the record.

4.  Upon completion of the above requested 
development, reconsider the veteran's 
claim.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case which 
shows consideration of all evidence 
received since the April 2007 statement of 
the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



